DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed March 14, 2022, with respect to the rejection(s) of claim(s) 1-12, 14-16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chaji et al. (US 20140217409 A1; Chaji).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-8,11,12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaji et al. (US 20140217409 A1; Chaji).
Regarding claim 1, Chaji discloses a unipolar thin film transistor comprising- at least a first dielectric layer (Fig. 6, 67; ¶42-43); at least one carbon nanotube (Fig. 6, 66; ¶42-43) active layer, at least a portion of which is in contact with the at least first dielectric layer; at least one gate electrode (Fig. 6, 69; ¶42-43) such that the at least first dielectric layer is interposed between the one carbon nanotube active layer and the at least one gate electrode; at least a drain (Fig. 6, 62; ¶42-43) and a source (Fig. 6, 61; ¶42-43) electrode disposed over or under the at least one carbon nanotube (Fig. 6, 66; ¶42-43) active layer; and at least one n+ or p+ doped layer  (Fig. 6, 64/63; ¶42-43) disposed between the at least one carbon nanotube active layer  (Fig. 6, 66; ¶42-43) and the drain and source electrodes  (Fig. 6, 62/61; ¶42-43), such that the thin film transistor (TFT) demonstrates unipolar characteristics; wherein the at least one carbon nanotube active layer has a thickness from about 1 nm to about 10 nm (¶43).  
Regarding claim 3, Chaji discloses the unipolar thin film transistor of claim 1, wherein the doped layer is p+ (Fig. 6, 63/64; ¶42-43) doped such that the doped layer eliminates an N-type charge carrier injection and transportation in the TFT such that the TFT exhibits a P-type property.  
Regarding claim 4, Chaji discloses the unipolar thin film transistor of claim 1, wherein the doped layer (Fig. 6, 63/64; ¶42-43) is formed from one of an amorphous, microcrystalline or polycrystalline material selected from the group consisting of: silicon, arsenides and phosphides of gallium, and tellurides and sulfides of cadmium; and wherein the material is doped with a substance   selected from the group consisting of phosphorous, arsenic, antimony, bismuth, lithium, beryllium, zinc, chromium, germanium, magnesium, tin, lithium, and sodium, phosphine and diborane.  
Regarding claim 5, Chaji discloses the unipolar thin film transistor of claim 1, wherein the at least first dielectric layer (Fig. 6, 67; ¶42-43)  is formed of a material selected from the group consisting of inorganic and organic materials, an oxide, a nitride, and a nitrogen oxide.  
Regarding claim 6, Chaji discloses the unipolar thin film transistor of claim 5, wherein the at least first dielectric layer is selected from the group consisting of HfOx, SiNx, SiOx (Fig. 6, 67; ¶42-43), TaOx, AIOx, Y203, and Si(ON)x.  
Regarding claim 7, Chaji discloses the unipolar thin film transistor of claim 1, wherein the drain and source electrodes are single or multilayer structures formed of one or more of materials selected from the group consisting of Cu, Al (Fig. 6, 61/62; ¶42-43) , Ag, Mo, Cr, Nd, Ni, Mn, Ti, Ta and W.  
Regarding claim 8, Chaji discloses the unipolar thin film transistor of claim 1, wherein the carbon nanotube active layers (Fig. 6, 66; ¶42-43) if formed from one of either double walled carbon nanotubes or single-walled carbon nanotubes.  (¶26)
Regarding claim 11, Chaji discloses the unipolar thin film transistor of claim 1, the at least one gate is configured as a bottom-gate. (Fig. 6, 69; ¶42-43)
Regarding claim 12, Chaji discloses the unipolar thin film transistor of claim 1, further comprising a substrate (Fig. 6, 68; ¶42-43) in supportive relationship with remaining elements of the unipolar thin film transistor.  
Regarding claim 15, Chaji discloses the unipolar thin film transistor of claim 1, wherein the active layer  (Fig. 6, 65; ¶42-43) may comprise one of a network of carbon nanotubes or aligned and organized sheets of carbon nanotubes. (Figs. 4a-4c, example of nanoconductor such as 65; ¶36-39)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaji et al. (US 20140217409 A1; Chaji) in view of Allemand et al. (US 20080143906 A1; Al).
Regarding claim 2, Chaji discloses the unipolar thin film transistor of claim 1, but is silent on wherein the doped layer (Fig. 23, 418; ¶289 Al) is n+ doped such that the doped layer eliminates a P- type charge carrier injection and transportation in the TFT such that the TFT exhibits an N-type property.
Al discloses a TFT wherein a  doped layer (Fig. 23, 418; ¶289 Al) is n+ doped such that the doped layer eliminates a P- type charge carrier injection and transportation in the TFT such that the TFT exhibits an N-type property.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a n+ highly doped semiconductor layer between the at least one carbon nanotube active layer and the drain and source electrodes for changing the polarity of the device. Also, there is a finite number (two) of identified, predictable potential solutions to choose from when one of ordinary skill is choosing a high concentration conductivity type (p+ or n+). Therefore, when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. MPEP 2143 E (2)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaji et al. (US 20140217409 A1; Chaji).
Regarding claim 10, Chaji discloses the unipolar thin film transistor of claim 1, but is silent on wherein the at least one gate is configured as a top-gate in the previously cited embodiment.
Chaji discloses that a TFT may be formed as a Top Gate (Fig. 2, 40; ¶25) or a Bottom Gate. (Fig. 1, 10; ¶25).
The structure of a bottom gate and top gate devices is a gate terminal separated from the active layer by a dielectric layer. The source/drain terminal are on the active layer. The difference between a bottom gate and top-gate device is that in a bottom gate device the gate is directly on the substrate. This constitutes of a rearrangements of parts and a reversal of current direction. However, the device operates the same.
Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to choose a top gate device to change the current direction. A mere reversal of the current flow of a device involves only routine skill in the art. MPEP 2144.04 VI A  Also, rearranging the layers from bottom gate to top gate would not change the operation of the TFT. MPEP 2144.04 VI C
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaji et al. (US 20140217409 A1; Chaji) in view of Li et al. (US 20160126293 A1; Li).
	Regarding claim 9, Chaji discloses the unipolar thin film transistor of claim 8, but is silent on wherein the single-walled carbon nanotubes are high purity single chirality single-walled carbon nanotubes having an index selected from (6,4), (9,1), (8,3), (6,5), (7,3), (7,5), (10,2), (8,4), (7,6), (9,2), and mixtures thereof. 
Li discloses a transistor wherein the single-walled carbon nanotubes are high purity single chirality single-walled carbon nanotubes having an index selected from (6,4), (9,1), (8,3), (6,5), (7,3), (7,5), (10,2), (8,4), (7,6), (9,2), and mixtures thereof. 
 (Fig. 4D, 30; ¶43 Li)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the SWCNT of Li for forming a switching TFT in an active matrix LED.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaji et al. (US 20140217409 A1; Chaji) in view of Duan et al. (US 7064372 B2; Duan).
Regarding claim 14, Chaji discloses the unipolar thin film transistor of claim 1, but is silent on wherein the transistor mobility is greater than 10 cm2Ns.
Since the structural features are disclosed by the prior art references the operational characteristics implied by the cited references.
Also, Duan discloses a transistor having a mobility is greater than 10 cm2Ns (Column 2 lines 22)
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to have a nano-structure that produces a mobility is greater than 10 cm2Ns t3o achieve higher device performance.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaji et al. (US 20140217409 A1; Chaji) in view of Wei et al. (US 20120256296 A1; Wei).
Regarding claim 16, Chaji discloses the unipolar thin film transistor of claim 1, but is silent on wherein the doped layer is formed of an ion implanted carbon nanotube material.
Wei discloses a doped nanotube layer. (Fig. 1, 410; ¶52)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a doped nanotube layer for adjusting the band gap.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE C TYNES JR./Examiner, Art Unit 2816